UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7227



QUENTIN MCLEAN,

                                              Plaintiff - Appellant,

          versus


M. MICHAEL, C/O Augusta Correctional Center;
A. SANTIAGO, C/O Augusta Correctional Center;
D. L. COOK, C/O Augusta Correctional Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-98-119-R)


Submitted:   January 31, 2000             Decided:   February 8, 2000


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Quentin McLean, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Quentin McLean seeks to appeal the district court’s

order dismissing without prejudice his 42 U.S.C.A. § 1983 (West

Supp. 1999) complaint. Initially, we found that McLean’s notice of

appeal was untimely and was filed outside the excusable neglect

period.   However, we remanded this case to the district court to

consider McLean’s motion to reopen the appeal period pursuant to

Rule 4(a)(6) of the Federal Rules of Appellate Procedure. The dis-

trict court denied the motion.   We find that the district court did

not abuse its discretion in denying McLean’s motion to reopen the

appeal period. See Ogden v. San Juan County, 32 F.3d 452, 455 (10th

Cir. 1994) (standard of review for denial of Rule 4(a)(6) motions).

Consequently, we now dismiss the appeal for lack of jurisdiction

because McLean’s notice of appeal was not timely filed.     We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                  2